DETAILED ACTION
It is noted to the Applicant that the new Examiner of Record is Kyle W. Kretzer. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's arguments, filed 07/13/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 07/13/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1, 6, and 7.
Applicants have introduced new claims 12-15.
Applicants have left claims 2-3 and 10-11 as previously presented.
Applicants have canceled/previously canceled claims 4-5 and 8-9.
Claims 1-3, 6-7, and 10-15 are the current claims hereby under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2022 is being considered by the examiner.
Double Patenting - Withdrawn
Response to Arguments
Applicant’s arguments, see amended claims 1 and 6, filed 07/13/2022, with respect to the provisional nonstatutory double patenting rejection over claim 1 of copending Application No. 15/992,809, in view of Karlsson et al. (Pub. No. US 2009/0143996)(previously cited), hereinafter referred to as Karlsson, in view of Addington et al. (Pub. No. US 2012/0186582)(previously cited), hereinafter referred to as Addington, have been fully considered and are persuasive. The amendments made to the present application, and to copending Application No. 15/992,809, have overcome the provisional nonstatutory double patenting rejection. The nonstatutory double patenting rejection of claims 1-3, 6-7, and 10-15 has been withdrawn. 
Claim Rejections - 35 USC § 112 – Withdrawn and Newly Applied Necessitated by Applicant’s Amendments
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a respiratory pressure signal” in line 2, but it is not clear if this recitation is the same as, related to, or different from “a respiratory pressure signal” in claim 1, line 5.  The similar phraseology suggests that they are the same while the use of the indefinite article suggests that they are different.  Also, if they are the same, claim 2 contradicts claim 1 since the pressure signal of claim 1 is outputted by the pressure sensor while the pressure signal of claim 2 is generated by the signal processor. For the purposes of examination, “a respiratory pressure signal”, recited in claim 2, is being interpreted as any form of a respiratory pressure signal that is outputted from a pressure sensor.
Claim 12 recites “a respiratory pressure signal” in lines 2-3, but it is not clear if this recitation is the same as, related to, or different from “a respiratory pressure signal” in claim 1, line 5.  The similar phraseology suggests that they are the same while the use of the indefinite article suggests that they are different. For the purposes of examination, “a respiratory pressure signal”, recited in claim 12, is being interpreted as the outputted respiratory pressure signal from the pressure sensor.
Claim 14 recites “a respiratory pressure signal” in lines 2-3, but it is not clear if this recitation is the same as, related to, or different from “a respiratory pressure signal” in claim 6, line 5.  The similar phraseology suggests that they are the same while the use of the indefinite article suggests that they are different. For the purposes of examination, “a respiratory pressure signal”, recited in claim 14, is being interpreted as the outputted respiratory pressure signal from the pressure sensor.
Response to Arguments
Applicant’s arguments, see page 5 of Remarks, filed 07/13/2022, with respect to claims 7 and 9 have been fully considered and are persuasive. Applicants have amended claim 7 and canceled claim 9, rendering the 112(b) rejection moot.  The 112(b) rejection of claims 7 and 9 has been withdrawn. There are new grounds of 112(b) rejections that were necessitated by the claim amendments filed on 7/13/2022.
Claim Rejections - 35 USC § 103 - Maintained and Newly Applied Necessitated by Applicant’s Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson et al. (Pub. No. US 2009/0143996)(previously cited), hereinafter referred to as Karlsson, in view of Addington et al. (Pub. No. US 2012/0186582)(previously cited), hereinafter referred to as Addington.
The claims are generally directed towards a respiratory pressure sensing device comprising: an input that receives respiratory gas from at least one of a nasal cavity or an oral cavity of a subject; a pressure sensor that detects respiratory pressure of the respiratory gas received from the input, and outputs a respiratory pressure signal; a signal processor that performs signal processing on the respiratory pressure signal outputted by the pressure sensor and generates respiration data, the respiration data is configured to be outputted to an external device, wherein the respiratory pressure sensing device holds identification information therein in advance, the identification information is configured to be outputted to the external device and allows the external device to identify whether the external device can display the respiration data or not after the external device acquires the identification information; and an analyzer that analyzes the respiration data in real time to generate analysis result data so as to be displayed on the external device in real time, wherein the respiration data is configured to be outputted to the external device after the external device acquires the identification information from a first memory of the respiratory pressure sensing device.
Regarding claim 1, Karlsson discloses a respiratory pressure sensing device (airway sensor 16, Fig. 3) comprising: 
an input (para [0027], patient airway tube 22 or gas tight mask are connected to airway gas adapter 23 and flow measuring adapter 24) that receives respiratory gas from at least one of a nasal cavity or an oral cavity of a subject (gas tight mask in para [0027] covers patient’s mouth and nose to communicate with patient airway; para [0027] states patient airway tube 22 can be endotracheal tube); 
a pressure sensor (pressure measuring device 19) that detects respiratory pressure of the respiratory gas received from the input (para [0032]), and outputs a respiratory pressure signal (para [0027] and para [0032]); 
a signal processor (data processing unit 42 and signal conditioning 43) that performs signal processing on the respiratory pressure signal outputted by the pressure sensor (para [0027], signal conditioning circuits 43 perform the necessary conversions, amplifications and filtrations of raw signals) and generates respiration data (para [0027], sensor software program is stored in the data processing unit 42, the software program performs the collection of the necessary raw data and the calculations needed for gas analysis and flow and pressure measurements); and 
an analyzer (para [0027], sensor electronics 20 function as analyzer) that analyzes the respiration data in real time (para [0004], [0006], gas sensor needs real time data) to generate analysis result data (para [0035], one or more parameter value calculated based on the collected data) so as to be displayed on the external device in real time (para [0035], display 38, possible to be displayed in real time), 
wherein the respiration data is configured to be outputted to an external device (para [0027], the data interface circuitry 45 transmits data to the host device 31), wherein the respiration data is configured to be outputted to the external device after the external device acquires identification information from a first memory of the respiratory device (Examiner’s note: this is a functional limitation that limits the respiration data. The respiration data of Karlsson is capable of performing this function, as its current structure is capable of being outputted after another action occurs. Even though Karlsson does not teach the action of “the external device acquires identification information from a memory of the respiratory device,” the respiration data of Karlsson is capable of being outputted after that action occurs).
	However, Karlsson does not explicitly disclose wherein the respiratory pressure sensing device holds identification information therein in advance, the identification information is configured to be outputted to the external device and allows the external device to identify whether the external device can display the respiration data or not after the external device acquires the identification information.
	Addington teaches a respiratory sensing device (Fig. 23, nebulizer 204) wherein respiration data is configured to be outputted to an external device (para [0078], signals from air flow sensor 280 are outputted from wireless module 284 to handheld processing device 560), wherein the respiratory pressure sensing device holds identification information therein in advance (para [0095], RFID), the identification information is configured to be outputted to the external device (para [0095]) and allows the external device to identify whether the external device can display the respiration data or not after the external device acquires the identification information (RFID is a technology that encodes identification data in a signal transmitted using radio frequencies, called RFID tags. RFID tags, and the RFID tag data they encode, can be used to identify whether an external device can display the respiration data or not after the external device reads the RFID tag; that is, the RFID technology used by Addington is capable of performing the claimed function. See, for example, https://www.abr.com/what-is-rfid-how-does-rfid-work/ (previously cited)).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Karlsson such that the respiratory pressure sensing device holds identification information therein in advance, the identification information is configured to be outputted to the external device and allows the external device to identify whether the external device can display the respiration data or not after the external device acquires the identification information, as taught by Addington, as a simple substitution of one element (RFID of Addington) for another (radio frequency link of Karlsson, para [0034]) for the predictable result of having a wireless communication link to an external device (Addington, para [0095]).
Regarding claim 2, modified Karlsson discloses the respiratory pressure sensing device according to claim 1, wherein the signal processor generates a respiratory pressure signal (Karlsson para [0027], pressure measurements) and at least one of an airflow signal and a snore signal (Karlsson para [0027], flow measurements) as the respiration data (Karlsson para [0027], pressure measurements and flow measurements are included in data communication with host device 31).
Regarding claim 3, modified Karlsson discloses the respiratory pressure sensing device according to claim 1, further comprising: an A/D converter (Karlsson analog to digital converter 44) that performs digital conversion on the respiration data generated by the signal processor (Karlsson para [0027], the analog to digital converter 44 converts the conditioned signal voltages to digital format as commanded by the data processing unit 42), wherein the respiration data on which the digital conversion is performed is configured to be outputted to the external device (Karlsson para [0027], The analog to digital converter 44 converts the conditioned signal voltages to digital format as commanded by the data processing unit 42. The data interface circuitry 45 transmits data to the host device 31).
Regarding claim 6, Karlsson discloses a respiratory pressure sensing device (airway sensor 16, Fig. 3) comprising: 
an input (para [0027], patient airway tube 22 or gas tight mask are connected to airway gas adapter 23 and flow measuring adapter 24) that receives respiratory gas from at least one of a nasal cavity or an oral cavity of a subject (gas tight mask in para [0027] covers patient’s mouth and nose to communicate with patient airway; para [0027] states patient airway tube 22 can be endotracheal tube);
a pressure sensor (pressure measuring device 19) that detects respiratory pressure of the respiratory gas received from the input (para [0032]), and outputs a respiratory pressure signal (para [0027] and para [0032]); 
a signal processor (data processing unit 42 and signal conditioning 43) that performs signal processing on the respiratory pressure signal outputted from the pressure sensor (para [0027], signal conditioning circuits 43 perform the necessary conversions, amplifications and filtrations of raw signals) and generates respiration data (para [0027], sensor software program is stored in the data processing unit 42, the software program performs the collection of the necessary raw data and the calculations needed for gas analysis and flow and pressure measurements), the respiration data is configured to be outputted to an external device (para [0027], the data interface circuitry 45 transmits data to the host device 31); and
an analyzer (para [0027], sensor electronics 20 function as analyzer) that analyzes the respiration data in real time (para [0004], [0006], gas sensor needs real time data) to generate analysis result data (para [0035], one or more parameter value calculated based on the collected data) so as to be displayed on the external device in real time (para [0035], display 38, possible to be displayed in real time),
the respiration data is configured to be outputted to the external device after the external device acquires identification information from a memory of the respiratory device (Examiner’s note: this is a functional limitation that limits the respiration data. The respiration data of Karlsson is capable of performing this function, as its current structure is capable of being outputted after another action occurs. Even though Karlsson does not teach the action of “the external device acquires identification information from a memory of the respiratory device,” the respiration data of Karlsson is capable of being outputted after that action occurs).
However, Karlsson does not explicitly disclose wherein the respiratory pressure sensing device holds identification information therein in advance, the identification information is configured to be outputted to the external device and allows the external device to identify whether the external device can display the respiration data or not after the external device acquires the identification information, and the identification information includes information for distinguishing the respiration data generated by the respiratory pressure sensor from respiration data generated by a different respiratory pressure sensor, or information for distinguishing the respiration data generated by the respiratory pressure sensor from physiological information data acquired by another sensor having a different configuration.
Addington teaches a respiratory sensing device (Fig. 23, nebulizer 204) wherein respiration data is configured to be outputted to an external device (para [0078], signals from air flow sensor 280 are outputted from wireless module 284 to handheld processing device 560), wherein the respiratory pressure sensing device holds identification information therein in advance (para [0095], RFID), the identification information is configured to be outputted to the external device (para [0095]) and allows the external device to identify whether the external device can display the respiration data or not after the external device acquires the identification information (RFID is a technology that encodes identification data in a signal transmitted using radio frequencies, called RFID tags. RFID tags, and the RFID tag data they encode, can be used to identify whether an external device can display the respiration data or not after the external device reads the RFID tag; that is, the RFID technology used by Addington is capable of performing the claimed function), and the identification information includes information for distinguishing the respiration data generated by the respiratory pressure sensor from respiration data generated by a different respiratory pressure sensor, or information for distinguishing the respiration data generated by the respiratory pressure sensor from physiological information data acquired by another sensor having a different configuration (RFID is a technology that encodes identification data in a signal transmitted using radio frequencies, called RFID tags. RFID tags, and the RFID tag data they encode, can be used to distinguish the respiration data generated by the respiratory pressure sensor from respiration data generated by a different respiratory pressure sensor, or used to distinguish the respiration data generated by the respiratory pressure sensor from physiological information data acquired by another sensor having a different configuration; that is, the RFID technology used by Addington is capable of performing the claimed function. See https://www.abr.com/what-is-rfid-how-does-rfid-work/ (previously cited)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Karlsson such that the respiratory pressure sensing device holds identification information therein in advance, the identification information being configured to be outputted to the external device and to allow the external device to identify whether the external device can display the respiration data or not after the external device acquires the identification information, and the identification information includes information for distinguishing the respiration data generated by the respiratory pressure sensor from respiration data generated by a different respiratory pressure sensor, or information for distinguishing the respiration data generated by the respiratory pressure sensor from physiological information data acquired by another sensor having a different configuration, as taught by Addington, as a simple substitution of one element (RFID of Addington) for another (radio frequency link of Karlsson, para [0034]) for the predictable result of having a wireless communication link to an external device (Addington, para [0095]).
Regarding claim 7, modified Karlsson discloses the respiratory pressure sensing device according to claim 1, wherein the identification information is held in the first memory of the respiratory pressure sensing device separate from a second memory which holds the respiration data (RFID is a technology that encodes identification data in a signal transmitted using radio frequencies, called RFID tags. An RFID tag is a separate device from, for example, the memory 506 described in Addington).
Regarding claim 10, modified Karlsson discloses the respiratory pressure sensing device according to claim1, wherein the identification information includes information for distinguishing the respiration data generated by the respiratory pressure sensing device from respiration data generated by a different respiratory pressure sensing device (RFID is a technology that encodes identification data in a signal transmitted using radio frequencies, called RFID tags. RFID tags, and the RFID tag data they encode, can be used to distinguish the respiration data generated by the respiratory pressure sensor from respiration data generated by a different respiratory pressure sensing device; that is, the RFID technology used by Addington is capable of performing the claimed function. See https://www.abr.com/what-is-rfid-how-does-rfid-work/ (previously cited)).
Regarding claim 11, modified Karlsson discloses the respiratory pressure sensing device according to claim 1, wherein connection between the respiratory pressure sensing device and the external device is configured to be established based on the identification information (a connection is established by an external device reading the data encoded on an RFID tag).
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson et al. (Pub. No. US 2009/0143996) (previously cited), hereinafter referred to as Karlsson, in view of Addington et al. (Pub. No. US 2012/0186582) (previously cited), hereinafter referred to as Addington, as applied to claims 1 and 6 above, and further in view of Alder et al. (Pub. No. US 2009/0050155), hereinafter referred to as Alder.
Regarding claim 12, modified Karlsson discloses the respiratory pressure sensing device according to claim 1.
However, modified Karlsson does not explicitly disclose wherein the signal processor comprises a first filter configured to remove a high frequency component from a respiratory pressure signal and extract an airflow component so as to generate an airflow signal.
Alder teaches of an apparatus including an apparatus with a sensor for generating a signal representative of patient respiratory flow (Abstract, para. [0033], Fig. 1), including an input (Fig. 1, element 30), and a signal processor (Fig. 1, elements 58, 60, 54, and 62, and para. [0033-0034]). Alder further teaches that the signal processor includes a first filter configured to remove high frequency components from the signal to extract an airflow component to generate an airflow signal (Fig. 1, element 58, “low-pass filter”, and para. [0034], “output signal from the second amplifier is low-pass filtered by the low-pass filter … in order to remove non-respiratory noise … digitized respiratory airflow signals …”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal processor disclosed by Karlsson to additionally include a low pass filter to remove a high frequency component to generate an airflow signal. Alder teaches that a low pass filter, typically with an upper limit of 10 Hz allows for non-respiratory noise to be removed from the signal and produce a respiratory airflow signal to be used for further analysis (para. [0034]). 
Regarding claim 13, modified Karlsson discloses the respiratory pressure sensing device according to claim 1.
However, modified Karlsson does not explicitly disclose wherein the signal processor comprises a second filter configured to remove a low frequency component from the respiratory pressure signal and to extract a snore component so as to generate a snore signal.
Alder teaches of an apparatus including an apparatus with a sensor for generating a signal representative of patient respiratory flow (Abstract, para. [0033], Fig. 1), including an input (Fig. 1, element 30), and a signal processor (Fig. 1, elements 58, 60, 54, and 62, and para. [0033-0034]). Alder further teaches that the signal processor includes a second filter configured to remove low frequency components from the signal to extract a snore component to generate a snore signal (Fig. 1, element 60, “bandpass filter”, and para. [0034], “output signal is also bandpassed by the bandpass filter … to yield a snoring signal … digitized snore signals”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal processor disclose by Karlsson to additionally include a band pass filter to remove a low frequency component to generate a snore signal. Alder teaches that a bandpass filter, typically in a range of 30-100 Hz yields a snoring signal to be used for further analysis (para. [0034]). 
Regarding claim 14, modified Karlsson discloses the respiratory pressure sensing device according to claim 6.
However, modified Karlsson does not explicitly disclose wherein the signal processor comprises a first filter configured to remove a high frequency component from a respiratory pressure signal and extract an airflow component so as to generate an airflow signal.
Alder teaches of an apparatus including an apparatus with a sensor for generating a signal representative of patient respiratory flow (Abstract, para. [0033], Fig. 1), including an input (Fig. 1, element 30), and a signal processor (Fig. 1, elements 58, 60, 54, and 62, and para. [0033-0034]). Alder further teaches that the signal processor includes a first filter configured to remove high frequency components from the signal to extract an airflow component to generate an airflow signal (Fig. 1, element 58, “low-pass filter”, and para. [0034], “output signal from the second amplifier is low-pass filtered by the low-pass filter … in order to remove non-respiratory noise … digitized respiratory airflow signals …”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal processor disclosed by Karlsson to additionally include a low pass filter to remove a high frequency component to generate an airflow signal. Alder teaches that a low pass filter, typically with an upper limit of 10 Hz allows for non-respiratory noise to be removed from the signal and produce a respiratory airflow signal to be used for further analysis (para. [0034]).
Regarding claim 15, modified Karlsson discloses the respiratory pressure sensing device according to claim 6.
However, modified Karlsson does not explicitly disclose wherein the signal processor comprises a second filter configured to remove a low frequency component from the respiratory pressure signal and to extract a snore component so as to generate a snore signal.
Alder teaches of an apparatus including an apparatus with a sensor for generating a signal representative of patient respiratory flow (Abstract, para. [0033], Fig. 1), including an input (Fig. 1, element 30), and a signal processor (Fig. 1, elements 58, 60, 54, and 62, and para. [0033-0034]). Alder further teaches that the signal processor includes a second filter configured to remove low frequency components from the signal to extract a snore component to generate a snore signal (Fig. 1, element 60, “bandpass filter”, and para. [0034], “output signal is also bandpassed by the bandpass filter … to yield a snoring signal … digitized snore signals”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal processor disclose by Karlsson to additionally include a band pass filter to remove a low frequency component to generate a snore signal. Alder teaches that a bandpass filter, typically in a range of 30-100 Hz yields a snoring signal to be used for further analysis (para. [0034]). 
Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive.
Applicants have argued on page 6 of Remarks, filed 07/13/2022, that Karlsson and Addington do not disclose “analyze respiration data being generated by processing the respiratory pressure signal in real time”.
The Examiner respectfully disagrees. As recited in the previous Office Action in now canceled claim 5, and reiterated above in the rejection, Karlsson discloses that the respiration data is analyzed in real time to generate analysis data (para. [0004], [0006], “gas sensor needs real time data” and para. [0035]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791